September 24, 2015
Envelope Details


  Print this page

  Envelope 7057852
   Case Information
   Location                               Court Of Criminal Appeals
   Date Filed                             09/23/2015 01:47:25 PM
   Case Number
   Case Description
   Assigned to Judge
   Attorney                               Craig Greening
   Firm Name                              Law Office of Craig Greening
   Filed By                               Craig Greening
   Filer Type                             Not Applicable
   Fees
   Convenience Fee                        $0.19
   Total Court Case Fees                  $0.00
   Total Court Filing Fees                $0.00
   Total Court Service Fees               $0.00
   Total Filing & Service Fees            $0.00
   Total Service Tax Fees                 $0.00
   Total Provider Service Fees            $6.00
   Total Provider Tax Fees                $0.50
   Grand Total                            $6.69
   Payment
   Account Name                           The Law Office of Craig Greening
   Transaction Amount                     $6.69
   Transaction Response
   Transaction ID                         11547798
   Order #                                007057852-0

   Petition for Discretionary Review
   Filing Type                                            EFile
   Filing Code                                            Petition for Discretionary Review
   Filing Description                                     Petition for Discretionary Review
   Reference Number                                       Adam Brooks
   Comments
   Status                                                 Rejected
   Fees
   Court Fee                                              $0.00
   Service Fee                                            $0.00
   Rejection Information
   Rejection Time       Rejection Comment
   Reason
             09/24/2015 The petition for discretionary review does not contain the identity of Judge, Parties
   Other     03:44:45 and Counsel [Rule 68.4(a)]. You have ten days to tender a corrected petition for


https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=0ad2c798-536a-4d85-b9a7-a5d227ad0898[9/24/2015 3:46:30 PM]
Envelope Details

           PM                    discretionary review.
   Documents
   Attachments                            9-23-15 Brooks Appendix PD-1095-15.pdf                                               [Original]
   Lead Document                          9-23-15 Brooks PDR PD-1095-15.pdf                                                    [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=0ad2c798-536a-4d85-b9a7-a5d227ad0898[9/24/2015 3:46:30 PM]